IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA
JOE EDDIE WILSON,
                                       NOT FINAL UNTIL TIME EXPIRES TO
      Appellant,                       FILE MOTION FOR REHEARING AND
                                       DISPOSITION THEREOF IF FILED
v.
                                       CASE NO. 1D13-6131
STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 14, 2015.

An appeal from the Circuit Court for Levy County.
Stanley H. Griffis, III, Judge.

Nancy A. Daniels, Public Defender, and Matthew D. Ream, Assistant Public
Defender, Crawfordville, for Appellant.

Pamela Jo Bondi, Attorney General, and Heather Flanagan Ross, Assistant
Attorney General, Tallahassee, for Appellee.



PER CURIAM.

      Joe Eddie Wilson appeals his conviction for driving while his license was

canceled, suspended, or revoked with two or more previous convictions for the

same offense in violation of section 322.34(2)(c), Florida Statutes (2012). He was

sentenced to four years in prison after a jury trial where he had proceeded pro se.

      He argues on appeal, with the assistance of public counsel, that the trial

court did not conduct an adequate inquiry into whether his waiver of the right to
counsel was knowing and intelligent. Fla. R. Crim. P. 3.111(d); Faretta v.

California, 422 U.S. 806 (1975). We agree. As the State properly concedes,

Appellant is entitled to a new trial. See e.g., Brown v. State, 971 So. 2d 270 (Fla.

1st DCA 2008). Accordingly, we REVERSE Appellant’s conviction and sentence

and REMAND for a new trial.

ROWE, RAY, and OSTERHAUS, JJ., CONCUR.




                                         2